DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2022 has been entered.
 

Status of the Claims
Claim 34 is new.
Claims 8, 11-13, 19, 22 and 26-32 have been cancelled.
Claims 1-7, 9-10, 14-18, 20-21, 23-25, 33 and 34 are pending.
Claims 1-7, 9-10, 14-18, 20-21, 23-25, 33 and 34 are rejected.
Claims 1, 23 and 34 are objected to.

Applicant’s Response

Applicant's response, filed 22 March 2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office Action the text presented in italics corresponds to the Applicant’s explicit recitations in the Substitute Specification filed on 27 November 2020 and in the claims presented in the Request for Continued Examination filed on 22 March 2022.

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d) to GB 14205504 filed on 19 November 2014 and to FI20146009 filed 19 November 2014. The certified copies have been received on 24 May 2016. Priority is acknowledged and granted for each of claims 1-7, 9-10, 14-18, 20-21, 23-25, 33 and 34 herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner. A signed copy of the document is included with this Office Action.

Drawings Objections
The drawings filed on 16 November 2015 were previously considered. However, upon further review the drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) shown in Figures 4A, 9 and 10 which are not mentioned in the description: 
In Figures 4A and 4B: 526.
In Figure 9: 96.
In Figure 10: 1006, 1008, 1016, 1024, 1022, 1018 and 1032.  
Figure 10 is objected to because it is not clear what is the relationship between the statements shown in the squares comprising elements 1a, 1b, 2a, and 2b and the elements of the figures to which these statements are connected to. In particular it is unclear what is the relationship between the element identified with reference character 1032 and the statement that “...intensity changes a lot” shown in the box connected to it.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The Substitute Specification filed on 27 of November 2020 was previously accepted. However, upon further review the Specification is objected to because of the following informalities:
The Specification contains mathematical formulas which lack an equation number. See page 14, lines 29-30; page 15, lines 1-5 and line 27 and page 16, line 7. The Applicant is asked to include an equation number for each of the formulas listed in the Specification. 
Appropriate correction is required.

Claim Objections
Claims 1, 23 and 34 are objected to because of the following informalities:  
In claim 1, line 4, the comma (,) after “the person” should be replaced with a semicolon (;). 
In claim 1, line 6, the comma (,) between “the person” and “and” should be replaced with a semicolon (;).   
In claim 1, line 9 the semicolon (;) between “of the person” and “said processor” should be replaced with a comma (,).
In claim 1, line 11 the phrase “temporal correlation of periodic features” should be amended to recite “temporal correlation [[of]] between periodic features” since a correlation is an association between two or more variables or data.
Claim 1, lines 7-14 recites redundant language pertaining the functions performed by the processor as follows:
“at least one processor within the wearable electronic equipment functionally connected to the heartbeat sensor and the motion sensor and configured to determine the fitness level of the person; 
said processor being configured to detect periodic features in the measured heartbeat signal and in the measured motion signal, and to determine a temporal correlation of said periodic features, and 
wherein the processor is further configured to calculate, based at least partly on said temporal correlation, at least one performance parameter depicting said fitness level of the person,...”

Readability of the claim may be improved by deleting the second and the third instances of “configured to”. The following amendment is suggested:
“at least one processor within the wearable electronic equipment functionally connected to the heartbeat sensor and the motion sensor, said processor configured to: 
determine the fitness level of the person[[;]], 

determine a temporal correlation of said periodic features, and 

In claims 23 and 34, line 4 the comma (,) after “wearable heartbeat sensor” should be replaced with a semicolon (;).
In claims 23 and 34, line 6 the comma (,) between “wearable heartbeat sensor” and “and” should be replaced with a semicolon (;).
Claims 23 and 34, lines 9-15 recite steps which, despite the recitation of being performed “in one or more computing units,” are interpreted as steps of the recited method. As such, the comma after “motion signal” in line 10 and the comma (,) between “motion signal” and “and” in line 12 should be replaced by a semicolon (;).
Appropriate correction is required.

Claim Interpretation under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“at least one processor within the wearable electronic equipment functionally connected to the heartbeat sensor and the motion sensor and configured to determine the fitness level of the person; 
said processor being configured to detect periodic features in the measured heartbeat signal and in the measured motion signal, and to determine a temporal correlation of said periodic features, and 
wherein the processor is further configured to calculate, based at least partly on said temporal correlation, at least one performance parameter depicting said fitness level of the person” in claim 1, lines 7-17.
“wherein the processor is further configured to: - calculate at least one correlation factor, said correlation factor being dependent on the temporal characteristics of periodic features of the measured heartbeat signal compared with the temporal characteristics of periodic features in the measured motion signal, and - using said correlation factor, calculate said at least one performance parameter” in claim 2.
“wherein the processor is further configured to calculate at least a parameter depicting intensity of the performance, strain of the performance, fatigue of the person, said fitness level of the person or a combination thereof as said at least one performance parameter” in claim 3.
“wherein the processor is further configured to calculate at least a maximum speed and/or step length of the person in an aerobic range as said at least one performance parameter” in claim 5.
“wherein the processor is further configured to calculate the performance parameter based on a difference between the measured heartbeat signal and a frequency of said periodic features of the measured motion signal” in claim 6.
“wherein the processor is further configured to: - associate first time stamps with individual heartbeats detected from said measured heartbeat signal, - associate second time stamps with periodic features detected from said measured motion signal, - based on said first and second time stamps, detect and/or estimate a heartbeat frequency at which a temporal difference in the periodicities of the measured heartbeat signal and periodicities of said measured motion signal remain constant over a plurality of periods of the signals, and - calculate a performance parameter based on said detected and/or estimated heartbeat frequency” in claim 7.
“wherein the processor is further configured to calculate a Fourier transformation of the measured heartbeat and motion signals, and to compare characteristics of the signals in a frequency domain in order to calculate said performance parameter” in claim 9.
“wherein the processor is further configured to determine an average step length of the person and wherein said processor is further configured to utilize said average step length when calculating the performance parameter” in claim 15.
and,
“wherein the processor is further configured to at least: - read a step length as a user-input parameter from a memory unit of the equipment, - determine a step length based on the motion signal, or - determine the average step length based on the combination of the periodic features of the measured motion signal and the speed data obtained using a position sensor” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The “processor” in claims 1, 3, 6, 7, 9, 15 and 16 configured to performed the recited specific functions is interpreted under 35 USC §112(f) as a computer-implemented means plus function limitation since the “processor” is a generic placeholder that is coupled with functional language. 
MPEP section 2181 (II)(B) sets forth that for a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general-purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011) (citations omitted), the court stated: 
Those cases involved specific functions that would need to be implemented by programming a general-purpose computer to convert it into a special purpose computer capable of performing those specified functions. By contrast, in the seven claims identified above, Katz has not claimed a specific function performed by a special purpose computer, but has simply recited the claimed functions of ‘processing,’ ‘receiving,’ and ‘storing.’ Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ discussed below, those functions can be achieved by any general-purpose computer without special programming. As such, it was not necessary to disclose more structure than the general-purpose processor that performs those functions. Those seven claims do not run afoul of the rule against purely functional claiming, because the functions of ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with the structure disclosed, i.e., a general-purpose processor. 

To claim a means for performing a specific computer-implemented function and then to disclose only a general-purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general-purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general-purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general-purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. (“Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112 ¶ 6. It was required, however, to at least disclose the algorithm that transforms the general-purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’” (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945. 
The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417. 
In the instant case, the algorithm to perform the recited functions of: “determine the fitness level of the person; .....detect periodic features in the measured heartbeat signal and in the measured motion signal, and to determine a temporal correlation of said periodic features, and....calculate, based at least partly on said temporal correlation, at least one performance parameter depicting said fitness level of the person” in independent claim 1 is described in the Specification at page 13, lines 15-28; page 14, lines 1-25; page 15, lines 12-18 and page 16, lines 1-12.
The algorithm to perform the recited functions recited in dependent claim 2 is described in the Specification at least at page 5, lines 28-30; at page 6, lines 1-12; page 14, lines 26-30; page 15, lines 1-5 and at page 19, lines 22-30.
The algorithm to perform the recited functions recited in dependent claim 3 is described at least at page 6, lines 24-31; page 15, lines 17-28 and page 16, lines 1-11.
The algorithm to perform the recited functions recited in dependent claim 5 is described at least at page 20, lines 3-12.
The algorithm to perform the recited functions recited in dependent claim 6 is described at least at page 5, lines 17-27.
The algorithm to perform the recited functions recited in dependent claim 7 is described at least at page 13, lines 22-28 and at page 14, lines 1-15.
The algorithm to perform the recited functions recited in dependent claim 9 is described at least at page 24, lines 18-31.
The algorithm to perform the recited functions recited in dependent claim 15 is described at least at page 8, lines 3-10.
The algorithm to perform the recited functions recited in dependent claim 16 is described at least at page 8, lines 3-10; page 14, lines 26-30 and page 15, lines 1-5.

Interpretation of non-limiting claim recitations
In claim 34, the recitation in the preamble that the method is “for optimizing the intensity of a sports performance of a person” does not limit the scope of the claim. As stated in the MPEP § 2111.02(II) a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). The preamble of claim 34 merely states an intended use of the method and it does not affect the steps of the claim because none of the steps recite optimizing the intensity of a sports performance of a person.

Double Patenting
Applicant is advised that should claim 23 be found allowable, claim 34 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 23 and 34 are directed to methods and the claims recite identical limitations. The only difference between claims 23 and 34 is that claim 34 recites that the method is “for optimizing the intensity of a sports performance of a person” which, for the reasons stated in the section of interpretation of non-limiting claim recitations above does not limit the scope of the claim. As such, claims 23 and 34 are identical.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 9-10, 14-18, 20-21, 23-25, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These are new grounds of rejection and are based on further consideration of the claims and the amendments herein.
	Claim 1, lines 7-18 recites: “at least one processor within the wearable electronic equipment functionally connected to the heartbeat sensor and the motion sensor and configured to determine the fitness level of the person; said processor being configured to detect periodic features in the measured heartbeat signal and in the measured motion signal, and to determine a temporal correlation of said periodic features, and wherein the processor is further configured to calculate, based at least partly on said temporal correlation, at least one performance parameter depicting said fitness level of the person, 
wherein said at least one performance parameter comprises: - an anaerobic heart rate threshold level of the person....”.
The recitation that the processor determines the fitness level of the person followed by the recitation that the processor calculates a performance parameter depicting the fitness level of the person is redundant and renders that claim indefinite as to what is the relationship between the determined fitness level and the calculated performance parameter “depicting” said fitness level. The ambiguity of this recitation is based on the fact that the calculated performance parameter is the fitness level. See the Specification at page 2, lines 18-23 which describes:
“A particular aim is to provide novel equipment that is able to determine a
performance parameter depicting for example the intensity of the sports performance,
strain of the performance on the person and/or fitness level of the person in a way that
utilizes heartbeat data and motion data measured during the performance in a novel manner giving more information for the user on his/her training session and/or physical condition than previously available devices or systems.”

and, page 3, lines 1-12 which describes:
“According to one aspect, the invention is based on estimating the anaerobic threshold level of the person based on the deviation in the frequencies of the rhythmic movements of the user (i.e., cadence) and heartbeat (i.e., heart rate). That is, temporal correlation between periodic features of heartbeat signal and for example acceleration signal measured from the user are used to determine a performance parameter descriptive of the particular person, the performance carried out or both. The output can be selected from a variety of performance parameters known per se in sports monitoring applications or completely new ones. Examples include for example fitness level of the person and/or intensity of the performance or strain caused by the performance. Fitness level can be given as anaerobic heart rate threshold level or a fitness index, intensity as energy consumption, power or speed and strain level as a fatigue index, such as EPOC (Excess Post-exercise Oxygen Consumption) or energy consumption.”

Based on the above portions of the Specification, what is being determined or calculated is a performance parameter, such as an anaerobic threshold and, the fitness level is represented by said determined or calculated performance parameter. The determination or calculation of the performance parameter is in and of itself the determination of the fitness level. If the Applicant’s intention is to set forth that the claim requires determining a performance parameter depicting the fitness level of the person, wherein the performance parameter is determined by detecting periodic features of the measured signals and, determining a temporal correlation of said periodic features, the following amendment is suggested:
“at least one processor within the wearable electronic equipment functionally connected to the heartbeat sensor and the motion sensor, said processor configured to: 
determine the fitness level of the person[[;]], 
by detecting periodic features in the measured heartbeat signal and in the measured motion signal, 
 determining a temporal correlation of said periodic features, and 
 calculating, based at least partly on said temporal correlation, at least one performance parameter depicting said fitness level of the person...”
	Clarification is requested.
	Claim 1, lines 9-37 recites that the processor is configured to “detect periodic features in the measured heartbeat signal and in the measured motion signal, ...to determine a temporal correlation of said periodic features” and “.....to calculate, based at least partly on said temporal correlation, at least one performance parameter depicting said fitness level of the person.” The performance parameter is then characterized as comprising either “an anerobic heart rate threshold level of the person” (see line 18), or as “a derivative from an anerobic heart rate threshold level of the person” (see line 22), or “a deviation from an anaerobic heart rate threshold level of the person” (see line 26) or “a derivative of a deviation from an anaerobic heart rate threshold level of the person” (see lines 32-33). For each of these characterizations of the performance parameter, the claim recites that the “anaerobic hear rate threshold level of the person” is “determined by detecting or estimating a frequency of the measured heartbeat signal at which said periodic features of the measured heartbeat signal and said features of the measured motion signal or the motion signal are equal ...”. 
Firstly, the Applicant is asked to clarify whether the “features” of the “measured motion signal” recited in claim 1, lines 20-21, 25 and 35 correspond to the periodic features detected by the processor (see claim 1, lines 9-11) or to other features of the measured motion signal. Secondly, the recitation that the performance parameter is calculated based on the temporal correlation of periodic features of the heartbeat an motion signal followed by the recitation that the performance parameter (an anaerobic threshold level, a derivative from an anaerobic threshold level, a deviation from an anaerobic threshold level or a derivative of a deviation from an anaerobic threshold level) is determined by estimating a frequency of the heartbeat signals at which features of the signals are equal is unclear. As currently recited, claim 1 does not recite that the processor is configured to determine each of the performance parameters in the manner recited in claim 1, lines 18-37 which renders the claim indefinite as to what is the relationship between the calculation of the performance parameter performed by the processor as recited in claim 1, lines 9-14 and the manner in which said performance parameters are “determined” as recited in claim 1, lines 18-37. The metes and bounds of what constitutes the calculation and/or determination of the performance parameter cannot be ascertained. Clarification is requested.
Claim 1, lines 16-17 and 26-31 recites that the calculated performance parameter includes “a deviation” from “an anaerobic heart rate threshold level of the person determined by detecting or estimating a frequency of the measured heartbeat signal at which said periodic features of the measured heartbeat signal and said measured motion signal are equal, said deviation determined from a difference between a current heartbeat signal and said determined anaerobic heart rate threshold level”.
Firstly, the recitation that the performance parameter comprises “a deviation” from “an anaerobic heart rate threshold level” without setting forth what is deviating from said anaerobic heart rate threshold level is unclear. The Applicant is asked to clarify whether the deviation pertains to a deviation of a previous anaerobic heart rate threshold level with respect to the determined anaerobic heart rate threshold level or whether it pertains to the deviation of another parameter or metric. Secondly, the recitation that the anerobic heart rate threshold level is determined by “estimating a frequency of the measured heartbeat signal at which said periodic features of the measured heartbeat signal and said measured motion signal are equal” is unclear as to what is being equated to estimate the anerobic heart rate threshold level. The Specification does not provide a definition of the term “periodic features”. The customary meaning of the term “feature” within the field of signal processing is a property of a signal used to describe said signal. As such, the broadest most reasonable interpretation of the claim is that it requires that an anerobic heart rate threshold level be determined by estimating a frequency of the heartbeat signal at which the periodic properties (features) of the heartbeat signal are equal to a measured motion signal. The claim is unclear as to what aspect of the motion signal is being compared to the periodic properties (features) of the heartbeat signal. The comparison of a signal per se with a property or feature of a signal does not provide a meaningful determination of similarity or equality between the signal and the signal feature. Thirdly, the recitation that the deviation is “determined from a difference between a current heartbeat signal and said determined anaerobic heart rate threshold level” is unclear as to what aspect of the heartbeat signal is being compared to the anaerobic threshold level to determine the “deviation” from the anaerobic heart rate threshold level. The comparison of a signal per se with an anaerobic threshold level cannot provide a meaningful difference from which a deviation can be ascertained. The Specification at page 14, lines 20-25 describes that the deviation from anaerobic heartrate threshold level is determined by “detecting or estimating the heart rate level at which the periodicities of the heart rate and the acceleration are equal and determining the difference between the present heart rate level and the anaerobic heart rate threshold level determined”. If the Applicant’s intention is to set forth that the deviation is determined as described in this portion of the Specification, the claim should be amended accordingly. Clarification is requested.
Claim 1, lines 16-17 and 32-37 recites: that the calculated performance parameter includes a “derivative of a deviation” from “an anaerobic heart rate threshold level of the person determined by detecting or estimating a frequency of the measured heartbeat signal at which said periodic features of the measured heartbeat signal and said features of the measured motion signal are equal, said deviation determined from a difference between a current heartbeat signal and said determined anaerobic heart rate threshold level said parameters”.
Firstly, the recitation that the performance parameter comprises “a derivative of a deviation” from “an anaerobic heart rate threshold level” without setting forth what is deviating from the anaerobic heart rate threshold level is unclear. The Applicant is asked to clarify whether the deviation pertains to a deviation of a previous anaerobic heart rate threshold level with respect to the determined anaerobic heart rate threshold level or whether it pertains to the deviation of another parameter or metric. Secondly, the recitation that the deviation is “determined from a difference between a current heartbeat signal and said anaerobic heart rate threshold level said parameters” is unclear as to what aspect of the heartbeat signal is being compared to the anaerobic threshold level to determine the deviation. The comparison of a signal per se with an anaerobic threshold level cannot provide a meaningful difference from which a deviation can be ascertained. The Specification at page 14, lines 20-25 describes that the deviation from anaerobic heartrate threshold level is determined by “detecting or estimating the heart rate level at which the periodicities of the heart rate and the acceleration are equal and determining the difference between the present heart rate level and the anaerobic heart rate threshold level determined”. If the Applicant’s intention is to set forth that the deviation is determined as described in this portion of the Specification, the claim should be amended accordingly. Thirdly, the Applicant is asked to clarify what does the phrase “said parameters” after “threshold level” in line 37 is rereferring to. Clarification is requested.
Claim 23 and claim 34, lines 3-6 recite: “obtaining a measured heartbeat signal by measuring the person's heartbeat using a wearable heartbeat sensor” and “obtaining a measured motion signal by measuring movement of the person using a wearable motion sensor.”
The recitation of obtaining a measured heartbeat signal by measuring the person’s heartbeat and obtaining a measured motion signal by measuring movement are unclear as to whether the claims require obtaining a heartbeat and motion signal that have been measured or, whether the claims require measuring heartbeat and motion. More specifically, the use of “measured” to set forth what is being obtained followed by the recitation that the obtaining is “by measuring” is redundant and renders the claim indefinite as to what do the recited steps require. If the Applicant’s intention is to set forth that the steps require obtaining a heartbeat signal by measuring heartbeat and obtaining a motion signal by measuring movement the following amendment is suggested:
“obtaining a and “obtaining a 
It is noted herein that if the claims are amended according to this suggestion, lines 9 and 10 in claim 23 and claim 34 should be amended to delete the word “measured” before “heartbeat signal” and before “motion signal”. Clarification is requested.
Claim 23 and claim 34, lines 13-33 recite “calculating, using at least one processor comprised within said one or more computing units, at least one performance parameter depicting said fitness level based at least partly on said temporal correlation”. The calculated performance parameter is then characterized as comprising either “an anaerobic heart rate threshold level of the person” (see line 17), or “a derivative from an anerobic heart rate threshold level of the person” (see line 20), or “a deviation from an anerobic heart rate threshold level of the person” (see line 24) or a “derivative of a deviation from an anerobic heart rate threshold level of the person” (see line 29).  For each of these characterizations of the performance parameter, the claim recites that the “anaerobic hear rate threshold level of the person” is “determined by detecting or estimating a frequency of the measured heartbeat signal at which said periodic features of the measured heartbeat signal and said features of the measured motion signal or the motion signal are equal ...”. The recitation that the performance parameter is calculated based on the temporal correlation of periodic features of the heartbeat and motion signals followed by the recitation that the performance parameter (an anaerobic threshold level, a derivative from an anaerobic threshold level, a deviation from an anaerobic threshold level or a derivative of a deviation from an anaerobic threshold level) is determined by estimating a frequency of the heartbeat signals at which the periodic features of the heartbeat and motion signals are equal is unclear. As currently recited, claims 23 and 34 do not recite a step of determining each of the performance parameters in the manner recited in lines 17-33, which renders the claims indefinite as to what is the relationship between the performance parameter based on a temporal correlation as recited in lines 13-15 and the manner in which said performance parameters are determined as recited in lines 17-33. The metes and bounds of what constitutes the calculation and/or determination of the performance parameter cannot be ascertained. Clarification is requested.
In claims 23 and 34, lines 17-33 the recitation that the anerobic heart rate threshold level is determined by “estimating a frequency of the measured heartbeat signal at which said periodic features of the measured heartbeat signal and said measured motion signal are equal” is unclear as to what is being equated to estimate the anerobic heart rate threshold level. The Specification does not provide a definition of the term “periodic features”. The customary meaning of the term “feature” within the field of signal processing is a property of a signal used to describe said signal. As such, the broadest most reasonable interpretation of the claim is that it requires that an anerobic heart rate threshold level be determined by estimating a frequency of the heartbeat signal at which the periodic properties (features) of the heartbeat signal are equal to a measured motion signal. The claim is unclear as to what aspect of the motion signal is being compared to the periodic properties (features) of the heartbeat signal. The comparison of a signal per se with a property or feature of a signal does not provide a meaningful determination of similarity or equality between the signal and the signal feature. Clarification is requested.
Claims 23 and 34, lines 16 and 24-33 recite: that the performance parameter includes a “a deviation” and a “derivative of a deviation” from “an anaerobic heart rate threshold level of the person determined by detecting or estimating a frequency of the measured heartbeat signal at which said periodic features of the measured heartbeat signal and said motion signal are equal, said deviation determined from a difference between a current heartbeat signal and said anaerobic heart rate threshold level”.
Firstly, the recitation that the performance parameter comprises “a deviation” from “an anaerobic heart rate threshold level” without setting forth what is deviating from the anaerobic heart rate threshold level is unclear. The Applicant is asked to clarify whether the deviation pertains to a deviation of a previous anaerobic heart rate threshold level with respect to the determined anaerobic heart rate threshold level or, whether it pertains to the deviation of another parameter or metric. Secondly, the recitation that the deviation is “determined from a difference between a current heartbeat signal and said anaerobic heart rate threshold level” is unclear as to what aspect of the heartbeat signal is being compared to the anaerobic threshold level to determine the deviation. The comparison of a signal per se with an anaerobic threshold level cannot provide a meaningful difference from which a deviation can be ascertained. The Specification at page 14, lines 20-25 describes that the deviation from anaerobic heartrate threshold level is determined by “detecting or estimating the heart rate level at which the periodicities of the heart rate and the acceleration are equal and determining the difference between the present heart rate level and the anaerobic heart rate threshold level determined”. If the Applicant’s intention is to set forth that the deviation is determined as described in this portion of the Specification, the claim should be amended accordingly. Clarification is requested.
Claim 10 recites: “The wearable electronic equipment according to claim 1, wherein said at least one performance parameter further comprises an index number proportional to a ratio of a cadence of the movement of the person based on said measured motion signal and the heart rate of the person, based on said measured heartbeat signal.”
The recitation of “an index number proportional to a ratio of a cadence of the movement of the person based on said measured motion signal and the heart rate of the person, based on said measured heartbeat signal” is unclear as to what aspect of the claim is “based on said measured motion signal” and “based on said measured heart beat signal”. The claim is directed to further defining the performance parameter as an index which is proportional to a ratio of cadence and heart rate and, the recitations of “based on” without clearly setting forth what aspect of the index is “based on” the measured motion signal and the measured heartbeat signal is unclear. If the Applicant’s intention is to set forth that the processor is configured to determine a cadence of the movement of the person based on the measured motion signal, determine a heart rate of the person based in said measured heartbeat signal and, that the performance parameter comprises an index number which is proportional to a ratio of the determined cadence and the determined heart rate, the claim should be amended accordingly. Clarification is requested.
Claims 2-7, 9, 14-18, 20-21, 24-25 and 33 are rejected for depending on a rejected base claim.
35 USC §112(b) Rejection-Response to Arguments.
Applicant’s arguments filed 22 March 2022 have been considered. New grounds of rejection based on further consideration of the claims and the amendments herein have been set forth.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-10, 14-18, 20-21, 23-25, 33 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection of claims 1-7, 9-10, 14-18, 20-21, 23-25 and 33 is maintained from the previous Office Action. A new ground of rejection is set forth for new claim 34.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: Subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
 (2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): The answer is “Yes” the claims are drawn to a device and to methods. As such, the claims fall into one of the four statutory categories of invention (apparatus and processes).
 (2A)(1): Independent Claim 1 (device) is directed to the following judicial exceptions:
 A. Abstract ideas as mental processes:
“determine the fitness level of the person, detect periodic features in the measured heartbeat signal and in the measured motion signal, detecting or estimating a frequency of the measured heartbeat signal at which said periodic features of the measured heartbeat signal and said features of the measured motion signal are equal”, “determine a difference between a current heartbeat signal and said determined anaerobic heart rate threshold level” and “determine a temporal correlation of said periodic features.”
B. Abstract ideas as mathematical concepts:
“calculate, based at least partly on said temporal correlation, at least one performance parameter depicting said fitness level of the person”.
Independent Claims 23 and 34 (methods) are directed to the following judicial exceptions:
 A. Abstract ideas as mental processes:
“detecting periodic features in the measured heartbeat signal and in the measured motion signal, detecting or estimating a frequency of the heartbeat signal at which said periodic features of the heartbeat signal and said motion signal are equal”, “determine a difference between a current heartbeat signal and said determined anaerobic heart rate threshold level” and “determining a temporal correlation of the periodic features of the heartbeat signal and the motion signal.”
B. Abstract ideas as mathematical concepts:
 “calculating at least one performance parameter depicting said fitness level of the person”.
With regard to the determination of the fitness level of the person in claim 1, the Specification at page 3, lines 9-12 explains that the fitness level “can be given as anaerobic heart rate threshold level or a fitness index, intensity as energy consumption, power or speed and strain level as a fatigue index, such as EPOC (Excess Post-exercise Oxygen Consumption) or energy consumption.” As such, the determination of the fitness level of a person can be ascertained from a level or index which can be performed mentally and therefore it encompasses a mental process. With regard to the steps of detecting periodic features in the measured heartbeat signal and motion signal, detecting or estimating a frequency of the heartbeat signal at which periodic features of the heartbeat signal and motion signal are equal, determining a difference between a current heartbeat signal and an anaerobic heart rate threshold level and determining a temporal correlation  of periodic features of the heartbeat and motion signals recited in claims 1, 23 and 34 these are processes that, under their broadest reasonable interpretation cover their performance in the mind, i.e. mental processes. The human mind is capable of detecting features or characteristics in a signal or other object of information, determining similarities and differences between information or objects and establishing a relationship between two or more items. These are all conscious cognitive processes. Evidence of this fact can be found in Wang, Y. et al. "A Layered Reference Model of the Brain." Proceedings of the Second IEEE International Conference on Cognitive Informatics (ICCI’03), 2003, pages 1-11 specifically at pages 3 and 4 under section 2.5 “Layer 5: The Meta Cognitive Processes Layer”, under section 2.6 “Layer 6: The Higher Cognitive Functions Layers” and, in Table 2.  In particular the Higher Cognitive function layer is described as including processes such as Comprehension, Reasoning, Analysis, analogy and quantification which are further explained in pages 7-10. In claims 1, 23 and 34 others than reciting a “processor” (claim 1) and “one or more computing units” for performing said processes, nothing in the claim elements precludes said steps from practically being performed in the mind. With regard to the step of calculating at least one performance parameter, the Specification at page 3, lines 20-28 describes that this calculation is performed by the implementation of a mathematical relationship. As such, this process encompasses a mathematical concept as a mathematical relationship. "Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55). Is not yet clear in the record that the above-identified abstract ideas are integrated into a practical application because the claim only recites the following additional elements:
Claim 1 (device): “a heartbeat sensor configured to measure a heartbeat signal, a motion sensor configured to measure a motion signal, a processor” and “cause the calculated performance parameter to be displayed...”
Claims 23 and 34 (methods): “obtaining a measured heartbeat signal by measuring the person’s heartbeat using a wearable heartbeat sensor, obtaining a measured motion signal by measuring movement of the person using a wearable motion sensor” and “cause the calculated performance parameter to be displayed....”.
The combination of the recited additional elements does not integrate the exceptions into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. In particular, the additional elements do not use the mathematical concepts in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. In claims 1, 23 and 34, the processor and the computing unit are recited at a high level of generality and they are no more than a generic computer elements used as tools to practice the abstract ideas. The motion sensor and the heartbeat sensor are recited at a high level of generality and are used for data gathering purposes wherein said data is used in performing the abstract ideas. Likewise, the steps of obtaining measured heartbeat signal and obtaining a measured movement signal are data gathering steps wherein said data is used in performing the abstract ideas. The step of causing the calculated performance parameter to be displayed is extra solution activity akin to outputting data and is nominally directed to the main process. Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. None of the dependent claims recite any additional non-abstract elements. Claims 2, 3, 5, 6, 7, 9, 14, 15 and 16 are directed to further functional characteristics of the processor, claims 4, 10, 24 and 25 are directed to attributes of the performance parameter and claims 14, 17, 18, 20, 21 and 33 recite structural limitations of the wearable device and the sensors.
 Accordingly, the claims are directed to abstract ideas which are NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). 
As explained above, the combination of additional elements recited in claims 1, 23 and 34 does not integrate the exceptions into a practical application. Also, these elements do not amount to significantly more than the exceptions themselves. Processors and computing units are generic computer elements which are well-understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014). The steps of obtaining a measured heartbeat signal, obtaining a measured motion signal and outputting or displaying information are extra-solution activities, nominally related to the main process which are well-understood, routine and conventional in the field of physiological monitoring. While claim 1 recites non-generic computer elements including a heartbeat sensor and a motion sensor, these elements are also are well-understood, routine and conventional in the field of physiological monitoring. Evidence of these facts can be found in the prior art of Chen, Y. K.; et al “Re-defining the roles of sensors in objective physical activity monitoring”; Med Sci Sports Exerc. 2012 January; 44(1 suppl 1): S13-S23 (cited in the previous Office Action).  Specifically, Chen teaches that the current technology recognizes three general categories of sensors including movement sensors, physiological sensors and contextual sensors. The known aspects of the movement and physiological sensors, including their structural and functional properties, are described in detail at pages 2-7. 
None of these elements confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
35 USC §101 Rejection-Response to Arguments.
Applicant’s arguments filed 22 March 2022 have been considered. The Applicant asserts the following:
1) That “the claimed invention does not recite a mental process, as alleged within the Office Action” and, 
2) that “the claimed invention improves upon conventional technology and this integrates any judicial exceptions into a practical application”. See remarks at page 11.
With regard to 1) the Applicant refers to the Specification at page 13-14 which describes:
“Fig. 2 illustrates one method of making the mutual comparison using an artificial ECG signal (upper) and acceleration signal (lower) forms. From each signal, peaks are detected and their time points are recorded, i.e. the peaks are time stamped. Then the elapsed time t1,t2, t3 between each acceleration peak and the next heartbeat peak is calculated based on corresponding time stamps. Then, it is determined whether the durations t1, t2 and t3 are essentially equal or not, or potentially or reflect a systematic trend. At the anaerobic threshold, the time differences between the time stamped peaks, i.e.t1,t2 and t3, approach a constant value. Suitable statistical methods and figures can be used to evaluate the behavior of the time differences. (emphasis provided).”
The Applicant then asserts that: “From the above passage, it can be seen that in order to perform the claimed steps, a person would need to, using pen and paper, perform the following:
— plot both a measured heartbeat signal and a measured motion signal, 
— detect peaks in both signals, 
— timestamp said peaks,
— (repeatedly) compare the timestamps of the peaks of the measured heartbeat signal to those of the measured motion signal, 
— determine if the compared duration between peaks is constant, increasing or decreasing (i.e. determine a trend of the duration), 
— calculate a performance parameter based on the trend of the duration.
The Applicant then concludes that “a human being will have a heartrate between 50 and two hundred beats per minute during exercise, and for example in running the cadence (which may correspond to the motion signal) may also be of the same magnitude. Therefore, in practice, a person cannot perform the claimed method by pen and paper. Applicant further notes that the claimed steps are not recited at a high level of generality, and as discussed above, they could not practically be performed in the human mind.” See remarks at page 13.
It is respectfully submitted that these arguments are not persuasive. Firstly, the claims do not recite plotting signals, detecting peaks in the signals, timestamping said peaks, repeatedly comparing the timestamps of the peaks and determining whether the duration between peaks is constant, increasing or decreeing. Further, the claims do not recite calculating a performance parameter based on a trend of duration. The claims recite calculating a performance parameter based on a temporal correlation between periodic features of a heartbeat and a motion signal. These arguments are not commensurate with the scope of the claims. Secondly, contrary to the Applicant’s assertion, the human mind is capable of detecting peaks in a measured signal, assigning or identifying a timestamp for each peak, determining differences between the timing of the signal peaks and making comparisons between said differences. Prior to the advent of automated ECG analysis systems, for example, physicians were responsible for inspecting the ECG traces obtained for a patient and making diagnostic determinations based at lest on the timing of ECG peaks and the morphology of the trace. Evidence of this fact can be found in Cook, D.A. et al. “Accuracy of Physicians’ Electrocardiogram Interpretations: A Systematic Review and Meta-analysis”. JAMA Intern Med. 2020;180(11):1461–1471 and in Hatala, R.M. et al. "Practice makes perfect: the critical role of mixed practice in the acquisition of ECG interpretation skills." Advances in Health Sciences Education 8.1 (2003): 17-26. See Cook at least at page 1461, col. 1 under Introduction which states: “Interpretation of an ECG is a complex task that requires integration of knowledge of anatomy, electrophysiology, and pathophysiology, visual pattern recognition, and diagnostic reasoning.” See also, Hatala at page 19 which states: “To explore these issues of instruction and practice in a controlled experiment, we focus on the instruction of ECG diagnosis to medical students. Successful ECG diagnosis involves knowing the rules pertaining to each diagnosis (i.e., criteria for Left Ventricular Hypertrophy), correctly identifying features on the ECG (i.e., measuring the voltage of R and S waves) and sorting the relevant from the irrelevant feature.” These determinations were made mentally or by pen and paper by visual inspection of an ECG trace. The claims do not recite any attribute of the measured signals and/or the performed determinations that would preclude said processes to be practically performed in the mind.  Thirdly, as explained in this Office Action and contrary to the Applicant’s assertions, the claims recite abstract ideas as mental processes and as mathematical concepts. Herein, the Applicant has not provided any arguments explaining why the steps of determining a fitness level of a person, detecting periodic features in a heartbeat and in a motion signal, determining a temporal correlation of the periodic features and calculating a performance parameter are other than abstract ideas as mental processes and mathematical concepts.
With regard to 2) the Applicant asserts that: “Turning to step 2A(2)........The claims recite a specific, novel and inventive structure reflecting the claimed invention. Regarding the dependent claims, for example, claim 33 recites details of the claimed motion sensor. Such elements are necessarily non-abstract and cannot be deemed patent — ineligible subject matter by only a conclusory statement.”
It is respectfully submitted that this argument is not persuasive. Step 2A(2) of the Patent-eligibility analysis evaluates whether the elements recited in addition to the abstract ideas use or apply said abstract ideas in a meaningful matter. Novelty and patent-eligibility are evaluated under separate sections of the statute and should not be conflated. A claim may be novel, but novelty alone does not preclude said claim from being directed to non-patent eligible subject matter specially when the novel aspect relies on a judicial exception. The motion sensor recited in claim 1 is an element in addition which does not impose any meaningful limits in on practicing the abstract ideas because it is recited at a high level of generality and is no more than a tool for data gathering purposes. Claim 33 merely limits said motion sensor to one of an accelerometer, a magnetometer or a gyroscope. The fact that the claim recites non-abstract elements does not remove the recited mental processes and mathematical concepts from the abstract idea category.
With regard to 2) the Applicant further asserts that “regarding the improvement of technology, Applicant reiterates the remarks filed in the amendment of 17 August 2021. With respect to page 8 of the Office Action, Applicant notes that the claims have been amended herein to recite calculation of a parameter depicting the fitness level of a person (claims 1 and 23) or optimizing the intensity of a performance (new claim 34). Therefore, the improvement is clarified even further within the claims, and the claims integrate the exception into a practical application.
It is respectfully submitted that these arguments are not persuasive. Firstly, in the response filed on 17 August 2021, the Applicant presented the following arguments pertaining the improvement to the technology:
“The claimed invention is patent eligible for at least the reason that the claimed invention amounts to significantly more under Step 2B of the Analysis as it improves the functionality of a technology or technical field”. To support this assertion, the Applicant adds that “it would appear that the outstanding rejection admits that at least the processor configured to perform the computational steps (claim 1), and the at least one processor (claim 23) in which the computational steps are performed are additional elements and thus it is not the purported judicial exceptions alone which provide the improvement”. 

See page 14, third and fourth paragraph of the remarks filed on 17 August 2021. In response, the Examiner reiterates the arguments presented in the Final Action mailed on 22 September 2021, pages 8-9:
“The processor is a generic computer element, recited at a high level of generality and constitutes nothing more than mere instructions to apply the exceptions. The purported improvement (“use of data to perform calculation”) does not improve or changes the processor itself or its functional capabilities. As recited, the processor is a “tool” used to perform calculations and the “technology” is not being improved in anyway by using a processor to perform a calculation. The analysis under step 2(B) requires determining whether the elements in addition to the recited abstract ideas provide an inventive concept. The elements in addition include a heartbeat sensor, a motion sensor, measure a heartbeat signal, measure a motion signal, measuring heartbeat and measuring movement. None of these additional elements alone or in combination provide an inventive concept or improve the technology because they are well-understood, routine and conventional in the field and the Applicant has not provided any arguments to rebut this assertion.” Secondly, with regard to the current amendment of claims 23 and 34, it is noted herein that claim 34 does not recite a step of optimizing the intensity of a performance. This aspect is recited in the preamble of the claim and is directed to an intended use of the recited method. See section of Interpretation of non-limiting recitations above. Further the recitation in claims 1 and 23 of a calculation of a parameter depicting the fitness level of a person is an abstract idea and, as explained in the MPEP § 2106.05(a) “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.”
Herein, the Applicant has not provided any arguments explaining how the additional elements provide the purported improvement to the technology nor has the Applicant rebutted the Examiners conclusion that the additional elements, when considered in combination, are well-understood, routine and conventional in the field as evidenced by Chen et al.
The rejection has been maintained. New claim 34 recites identical recitations to claim 23 and therefor is rejected under the same basis.
35 USC 103 Rejection-Response to Arguments
Applicant’s arguments filed on 22 March 2022 have been considered but are moot.
(A) Claims 1-7, 9-10, 14-18, 20-21, 23-25, 33 and 34, as currently amended appear to be free of art under 35 USC §102 and §103 because the closest prior art in the field of sports performance monitoring does not teach or fairly suggests methods for determining a performance parameter including an anaerobic threshold level or a derivative from an anaerobic heart rate threshold level or, a deviation from an anaerobic heart rate threshold level or, a derivative of a deviation from an anaerobic heart rate threshold level based on a temporal correlation of periodic features identified in measured heartbeat and motion signals. While the art in the field of sports monitoring teaches the identification of periodic components in both, heartbeat and motion signals, the identified periodic components in the motion signal are used to remove a corresponding periodic component from the heartbeat signal in order to obtain a reliable value of heart rate. See US 8,945,017 to Venkatraman (cited in the previous Office Action).  The closest related prior art in the field of non-invasive determination of anaerobic threshold only teaches the correlation of speed of physical activity, heart rate and anaerobic threshold. However, none of these determinations are based on the correlation of periodic features of a heartbeat and a motion signal. See Droghetti, P. et al.; “Noninvasive determination of the anaerobic threshold in canoeing, cross-country skiing, cycling, roller, and iceskating, rowing, and walking”. Europ. J. Appl. Physiol. 53, 299–303 (1985) (cited in the previous Office Action).

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/               Examiner, Art Unit 1671